

113 HR 3856 IH: Homeowners Debt Relief Extension Act of 2014
U.S. House of Representatives
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3856IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2014Mr. Foster introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a 2-year extension of the exclusion from gross income for the discharge of qualified principal residence indebtedness, and for other purposes.1.Short titleThis Act may be cited as the Homeowners Debt Relief Extension Act of 2014.2.Extension of exclusion from gross income of discharge of qualified principal residence indebtedness(a)In generalSubparagraph (E) of section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2014 and inserting January 1, 2016.(b)Effective dateThe amendment made by this section shall apply to indebtedness discharged after December 31, 2013.3.Limitation on section 199 deduction attributable to oil, natural gas, or primary products thereof(a)Denial of deductionParagraph (4) of section 199(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(E)Special rule for certain oil and gas incomeIn the case of any taxpayer who is a major integrated oil company (as defined in section 167(h)(5)(B)) for the taxable year, the term domestic production gross receipts shall not include gross receipts from the production, transportation, or distribution of oil, natural gas, or any primary product (within the meaning of subsection (d)(9)) thereof..(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2013.4.Debt reductionThe net amount of any savings realized as a result of the enactment of this Act and the amendments made by this Act shall be deposited in the Treasury of the United States and used only to redeem outstanding Federal debt.